Case 9:18-cv-80111-DMM Document 13 Entered on FLSD Docket 10/12/2018 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-80111-CV-MIDDLEBROOKS

                                             IN ADMIRALTY

  IN RE:

  PETITION OF GET WET WATERSPORTS
  INC. as titled owner of and for a 23’ 2008
  YAMAHA AR230, hull identification number
  YAMC1137G708 her engines, tackle, and her
  appurtenances, for Exoneration from or
  Limitation of Liability,

                   Petitioner.                      /

      ORDER GRANTING FINAL DEFAULT JUDGMENT FOR EXONERATION FROM
     LIABILITY AGAINST ALL CLAIMANTS NOT FILING A CLAIM IN THIS ACTION

           THIS CAUSE comes before the Court upon Petitioner’s Motion for Entry of Final Default

  Judgment for Exoneration from Liability against All Claimants Not Filing a Claim in this Action

  (“Motion”), filed October 10, 2018. (DE 12). Having considered the Motion and the file in this

  action, I find good cause to grant the relief requested. Accordingly, it is hereby ORDERED AND

  ADJUDGED that:

     1. Petitioner’s Motion (DE 12) is GRANTED.

     2. Final Judgment is hereby entered against all claimants who have not filed claims in this

           action. Petitioner is hereby exonerated from any responsibility, loss, damage or injury, from

           any and all claims arising out of the incident described in the Petition for Exoneration from or

           Limitation of Liability (DE 1).

     3. The Clerk of Court shall CLOSE THIS CASE and DENY AS MOOT all pending motions.

           DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 11th day of

  October, 2018.




                                                                   Donald M. Middlebrooks
                                                                   United States District Judge
  cc: Counsel of Record
